 
 
I 
108th CONGRESS 2d Session 
H. R. 5157 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2004 
Mr. Nethercutt (for himself and Ms. Dunn) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to expand the risk pools that qualify for high risk pool grants. 
 
 
1.Short titleThis Act may be cited as the High Risk Pool Flexibility Act of 2004.  
2.Revision of definition of qualified high risk poolSection 2745(d) of the Public Health Service Act (42 U.S.C. 300gg–45(d)) is amended to read as follows: 
 
(d)DefinitionsFor purposes of this section: 
(1)Qualified high risk poolThe term ‘qualified high risk pool’ has the meaning given such term in section 2744(c)(2), except that a State may elect to meet the requirement of subparagraph (A) of such section (insofar as it requires the provision of coverage to all eligible individuals) through providing for the enrollment of eligible individuals through an acceptable alternative mechanism (as defined for purposes of section 2744) that includes a high risk pool as a component.  
(2)StateThe term State means any of the 50 States and the District of Columbia.. 
 
